Exhibit 10.55
[Triad Guaranty Inc. Letterhead]
July 17, 2008
CONFIDENTIAL
Mr. William T. Ratliff, III
3944 Forest Glen Drive
Birmingham, AL 35213
Re:   Service as Interim President and Chief Executive Officer
Dear Will:
     The purpose of this letter is to confirm your understanding with Triad
Guaranty Inc. (the “Company”) regarding your election as President and Chief
Executive Officer of the Company on an interim basis. Our agreement is as
follows:

  1.   You will be elected by the Board of Directors of the Company as President
and Chief Executive Officer effective as of the close of business on July 18,
2008 in conjunction with the resignation of Mark K. Tonnesen from those
positions at that time. In addition, you will be elected as an officer and a
member of the Boards of Directors of the appropriate subsidiaries of the Company
in appropriate positions on a contemporaneous basis as Mr. Tonnesen resigns from
such positions on or before August 15, 2008. In your capacity as President and
Chief Executive Officer, you will report directly to the Board of Directors. You
will also continue to serve the Company as Chairman of the Board.     2.   It is
understood that your election to the position of President and Chief Executive
Officer will be on an interim basis, with an estimated duration of approximately
60-90 days, but in no event later than December 31, 2008 absent the agreement of
both you and the Company. One of your key responsibilities as President and
Chief Executive Officer will be to work with the Company’s Board of Directors or
one or more appropriate committees of the Board to identify a qualified
candidate to assume the position of President and Chief Executive Officer at the
earliest practical time.     3.   Your compensation for service as President and
Chief Executive Officer will be a base salary at the annual rate of $600,000 per
year, payable in installments in accordance with the Company’s regular payroll
practices and subject to any required withholdings. This base salary includes
all amounts currently being paid to you for your service as Chairman of the
Company. You will not be eligible for any bonus, severance pay or other
compensation or to participate in any benefit plan or arrangement offered by the
Company unless the Board of Directors

 



--------------------------------------------------------------------------------



 



      otherwise determines. You will be entitled to prompt reimbursement for all
reasonable expenses incurred by you in furtherance of the business of the
Company in connection with performance of your duties as President and Chief
Executive Officer in accordance with the policies and procedures established by
the Company for reimbursement of expenses incurred by executive officers.

  4.   In the performance of your duties as President and Chief Executive
Officer, it is anticipated that you would devote such time (including time at
the Company’s offices in Winston-Salem, North Carolina and travel to other
locations on behalf of the Company) as is reasonably necessary or required to
discharge the duties of these offices.

     If the foregoing correctly sets forth our understanding, please indicate by
signing below.
Very truly yours,
/s/ Glenn T. Austin
Glenn T. Austin, Jr.
Lead Independent Director
Accepted and Agreed:
/s/ William T. Ratliff          
William T. Ratliff, III

 